Citation Nr: 1535894	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-00 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for right leg pain.

3.  Entitlement to service connection for right leg meralgia paresthetica.

4.  Evaluation of mood disorder, rated as 10 percent disabling prior to September 18, 2013.

5.  Evaluation of mood disorder, rated as 30 percent disabling from September 18, 2013.

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).



REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1981 to January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2011 and August 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of evaluation of mood disorder, rated as 10 percent disabling prior to September 18, 2013, evaluation of mood disorder, rated as 30 percent disabling from September 18, 2013, and entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss was not manifest during service or within one year of separation.  Left ear hearing loss disability is unrelated to service.

2.  In an September 2002 rating decision, the RO denied service connection for a right leg disability, described as right leg pain.

3.  The Veteran was notified of the September 2002 decision and his appeal rights; he did not file an appeal following the September 2002 rating decision, and there was no new and material evidence received within one year of its issuance.

4.  The Veteran filed an application to reopen the claim for service connection for a right leg disability in July 2012.

5.  The evidence submitted since the rating decision in September 2002 related to the Veteran's claim for service connection for a right leg disability consists of post-service treatment records indicating the presence of right leg meralgia paresthetica.

6.  The evidence received since the rating decision in September 2002 denying service connection for right leg pain is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim.

7.  The Veteran's right leg meralgia paresthetica is noted as complaints of pain and loss of sensation, and is related to subarticular stenosis and facet arthropathy at the L4-5 and L5-S1levels.


CONCLUSIONS OF LAW

1.  The Veteran's left ear hearing loss was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The September 2002 rating decision denying service connection for right leg pain is final.  New and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Right leg meralgia paresthetica is secondary to service-connected low back disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice in a letter sent to the Veteran in July 2012.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, the Veteran's lay statements, and statements from the Veteran's representative.  The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  

The Veteran submitted records from the Social Security Administration in December 2013.  These records show the Veteran received consideration for disability insurance benefits for a lumbar spine condition, obesity, essential hypertension, and sleep apnea.  There is no reference in these records of a left ear hearing loss disability.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with a VA examination for his claimed left ear hearing loss disability in January 2014.  As necessary opinions based on a review of the Veteran's past medical history, current complaints, and physical examinations have been obtained, the Board finds that further examination or medical opinion is not necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.
Laws and Regulations

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2014).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service Connection Left Ear Hearing Loss

The Veteran alleges his current left ear hearing loss is etiologically related to active service.  

Audiometric testing conducted throughout the Veteran's active service is absent complaints of hearing loss in the left ear, or competent findings of hearing loss for VA purposes.  Further, the Veteran denied hearing loss on a Report of Medical History dated March 1999.  While the Veteran endorsed hearing loss on a Report of Medical History dated August 2001, it was noted that he had slight right ear hearing loss.  There was no notation regarding left ear hearing loss.

The record contains no evidence that the Veteran's left ear hearing loss disability manifested to a compensable degree within one year of discharge from service.  The Veteran's separation examination showed normal left hearing.  The Veteran's self-report of medical history noted no complaints of left ear hearing loss on separation.  

Accordingly, the probative evidence of record indicates that the Veteran's left ear hearing loss was not manifest to a compensable degree within one year of discharge from service and the application of  38 C.F.R. § 3.309 is not warranted.

The Veteran was afforded a VA examination to determine the nature and extent of his claimed left hearing loss in September 2012.  The examination yielded the following results for the left ear: 





HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
15
25

20
20
40
35
29

Speech discrimination scores were 96 percent in the left ear.

In support of his claim, the Veteran submitted an audiology report from C. F., Au.D. dated November 2013.  The narrative report from C. F. notes the Veteran was treated for severe bilateral ear infections in service.  The examiner opined that it is quite likely that the noise exposure in service was the beginning of hearing loss and tinnitus.  This report contains an October 2013 audiogram that revealed the following results for the left ear:





HERTZ



500
1000
2000
3000
4000
LEFT
50
50
55
65
75

20
20
40
35
29

To clarify the discrepancy in the audiogram results, the Veteran was afforded an additional VA examination to determine the nature and extent of his claimed left hearing loss in January 2014.  The examination yielded the following results for the left ear: 





HERTZ



500
1000
2000
3000
4000
LEFT
30
25
25
25
35


Speech discrimination scores were 96 percent in the left ear.  The January 2014 examiner opined that the Veteran's left ear manifests sensorineural hearing loss in the frequency range of 500 to 4000 Hz.

The Board assigns no probative value to the November 2013 audiology report or the October 2013 audiogram results as they are completely inconsistent with testing results at the September 2012 and January 2014 VA audiology examinations.  Moreover, the September 2012 VA examiner opined that the Veteran's left hearing was normal at military separation and based on the audiogram results from that examination.  The private audiologist provides absolutely no rationale or basis for his opinion, or any discussion of in-service audiometric testing which universally showed normal hearing for VA purposes. 

As discussed, 38 C.F.R. § 3.385 requires that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent. 

The VA and service treatment audiometry results of record show that the Veteran does not meet the criteria for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  However, the findings from the January 2014 are very close to the definition of hearing loss under 38 C.F.R. § 3.385.  Further, the January 2014 examiner opined that the Veteran's left ear manifests sensorineural hearing loss in the frequency range of 500 to 4000 Hz.  Therefore, for VA purposes, the Board finds that the Veteran has a left ear hearing loss disability.

There is no dispute that Veteran is competent to report when he first noticed difficulty hearing because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, however, the Veteran's service treatment records are negative for any complaints or findings relative to left ear hearing loss and his separation examination showed normal left ear hearing.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

Most critically, the Veteran's essential contention of a nexus between the in-service noise exposure and his current diagnoses has been fully investigated.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The January 2014 VA examiner found that service treatment records showed normal hearing for the left ear and a significant shift did not occur during active service.  The examiner noted a significant shift in hearing threshold is defined as 15 db by the National Institute for Occupational Safety and Health.  Based on these facts, the examiner opined that is was less likely than not that the Veteran's left ear hearing impairment was caused by or aggravated by noise exposure during active service.

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claims for service connection for left ear hearing loss must be denied.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


New and Material Evidence

Service connection for right leg pain was denied in a rating decision dated September 2002.  The Veteran did not file an appeal following the September 2002 rating decision, and there was no new and material evidence received within one year of its issuance.

The September 2002 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2013).  As explained, the Veteran's claim for service connection may only be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In essence, at the time of the prior denial, there was evidence of in-service injury to the Veteran's lumbar spine, which the Veteran alleges has caused his right leg disability, but no accepted evidence of a disability aside from pain of the right leg, and no accepted evidence of a nexus to service.

At the time of the prior decision in September 2002, the RO found there was no evidence of a causal relationship between the Veteran's service-connected lumbar strain and the Veteran's complaints of right leg pain.  

Service treatment records showed the Veteran was treated for low back pain following a parachute accident in 1984.  Records dated May 1984 show the Veteran reported radiating pain from his low back to his right leg.  Records dated September 2000 show x-ray testing of the Veteran's lumbar spine showed subarticular stenosis and facet arthropathy at the L4-5 and L5-S1levels.   The Veteran reported right lower extremity pain radiating from his low back and received treatment in service from October 2000 to December 2000.                                                                    

Records dated July 2002 showed normal findings from a lumbar x-ray series.  The Veteran was diagnosed with lumbar strain at an August 2002 VA examination.  
 
The evidence submitted since the rating decision in September 2002 related to the Veteran's claim for service connection for a right leg disability consists of private medical records showing ongoing treatment for right leg meralgia paresthetica in conjunction with the Veteran's lumbar spine disability.  Records dated July 2012 show myelogram studies of the lumbar spine revealed severe stenosis at L5-S1 and mild foraminal stenosis oat L3-S1.  These records relate to a prior evidentiary defect as they indicate that the Veteran may have chronic right leg disability.  

In characterizing the issue on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provides that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  

As the diagnosis right leg meralgia paresthetica was not of record at the time of the previous final denial, the Board finds that the claim for service connection for right leg meralgia paresthetica is a new claim, and must be considered without regard to whether new and material evidence has been received.  

Regardless, since the evidence would be new and material, the same result is reached.  The records dated September 2002 relate to a prior evidentiary defect as this evidence indicates the Veteran may have a current disability related to service.  See 38 C.F.R. § 3.309 (2014).  

Service Connection for right leg meralgia paresthetica

The Veteran was afforded a VA examination to determine the nature and extent of his claimed right leg disability in January 2013.  The VA examiner noted that it was not possible to provide a definitive opinion on the etiology the Veteran's meralgia paresthetica of the right leg without resort to mere speculation.  The VA examiner noted that a number of factors affect meralgia, including obesity and superficial nerve compression.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

As necessary opinions based on a review of the Veteran's past medical history, current complaints, and physical examinations have been obtained, the Board finds that further examination or medical opinion is not necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In essence, the service treatment records dated September 2000 showing subarticular stenosis and facet arthropathy at the L4-5 and L5-S1levels and the medical records dated July 2012 showing lumbar spine revealed severe stenosis at L5-S1 and mild foraminal stenosis oat L3-S1and ongoing treatment for right leg meralgia paresthetica in conjunction with the Veteran's service-connected lumbar spine disability.  

In this case, there is no dispute that Veteran is competent to report symptoms such as pain and loss of sensation symptomatology because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran has consistently complained of right leg pain as related to his lumbar spine disability and a result of his 1984 parachute accident, although his treatment has for this condition has been intermittent.  The Board finds the Veteran's statements credible and consistent with the other evidence of record.  

The Board finds that the record is at least in relative equipoise as to whether the Veteran's right leg meralgia paresthetica is secondary to his service connected low back disability.  A Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, resolving all doubt in favor of the Veteran, the Board finds that service connection for right leg meralgia paresthetica is warranted.





ORDER

Service connection for a left ear hearing loss disability is denied.

The application to reopen the claim service connection for a right leg disability, claimed as right leg pain, is granted.

Service connection for right leg meralgia paresthetica is granted.


REMAND

The Board finds that current VA examinations are needed to ascertain the current severity and manifestations of the Veteran's service connected disabilities and the cumulative effect these conditions have on the Veteran's ability to obtain and/or maintain employment.  The Board also finds that there is evidence that VA records pertinent to the appeal exist and should be obtained.

The Veteran submitted records from the Social Security Administration in December 2013.  Upon review, the Veteran's claims file does not contain the medical records upon which that determination was based.  Nor does it appear that an attempt has made to obtain them. VA has a duty to obtain SSA records when they may be relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 2014); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

In light of the Veteran's contention that the cumulative effect of his service-connected disabilities renders him unemployable, the Board finds the TDIU claim is inextricably intertwined with the Veteran's claims for an increased disability evaluation for his service-connected  mood disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).


Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action in order to obtain copies of all VA treatment records dated since February 2010.  The Veteran should also be notified that he may submit medical evidence or treatment records to support this claim.

2.  The AOJ should take all indicated action to contact SSA for the purpose of obtaining copies of all decisions and records that pertain to the Veteran's claim for disability benefits from that agency.  Any notice from SSA that these records are not available should be also noted in the Veteran's claims folder.  

3.  After completing the preceding development, the Veteran should be afforded appropriate VA examinations to ascertain the current severity and manifestations of his service-connected disabilities.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should provide an opinion on the cumulative effect of the Veteran's service connected disabilities and the impact these conditions have on the Veteran's ability to obtain and/or maintain substantially gainful employment.

4.  After the above development has been completed, adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


